Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Lewis James Jackson, Appellant                        Appeal from the Criminal District Court No.
                                                       1 of Tarrant County, Texas (Tr. Ct. No.
 No. 06-18-00149-CR         v.                         1470765R).        Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
 The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Lewis James Jackson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 2, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk